Citation Nr: 1427279	
Decision Date: 06/17/14    Archive Date: 06/26/14

DOCKET NO.  09-39 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an increased rating for skull surgery residuals, currently rated 50 percent disabling.

2.  Entitlement to an initial rating higher than 20 percent for right fifth toe bunionectomy residuals.

3.  Entitlement to an initial rating higher than 20 percent for left fifth toe bunionectomy residuals.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from October 1986 to June 2001 and from June 2002 to October 2007.

These matters come before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico and North Little Rock, Arkansas.  Jurisdiction over this case was transferred to the VARO in Denver, Colorado, and that office forwarded the appeal to the Board.

In September 2012, the Veteran testified at a videoconference hearing before the undersigned; a transcript of that hearing is of record.

The issues of entitlement to a higher initial rating for bilateral bunionectomy residuals are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The residuals of the Veteran's skull fracture do not include or more nearly approximate brain hernia.

2.  While the criteria for rating the Veteran's skull fracture residuals do not include the symptom of disfigurement, there is no evidence or argument that such disfigurement caused marked interference with employment, frequent hospitalization, or otherwise rendered the schedular standards impractical.
CONCLUSION OF LAW

The criteria for an increased rating for skull fracture residuals, currently rated 50 percent disabling, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.20, 4.71a, Diagnostic Code (DC) 5296 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Clams Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  These requirements have been met in this case.  VA notified the Veteran in August 2008 and July 2009 of the information and evidence needed to substantiate and complete his increased rating claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  The claim was most recently readjudicated in the December 2011 statement of the case.

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate the claim, and affording the Veteran a February 2009 VA examination.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.  In this regard, the Board has considered whether, given that the most recent VA examination was more than 5 years ago, a new examination is required.  While VA's duty to assist a Veteran includes providing a thorough and contemporaneous examination when the record does not adequately reveal the current state of the Veteran's disability, the mere passage of time does not trigger VA's duty to provide additional medical examination unless there is allegation of deficiency in the evidence of record.  Hart v. Mansfield, 21 Vet. App. 505, 508 (2007).  In this case, there is no allegation of deficiency in the evidence of record; in fact, the Veteran has indicated the opposite.  During the September 2012 Board hearing, the Veteran indicated that his foot disabilities had worsened since his last examination, but responded affirmatively to the undersigned's question asking whether the skull disability had "pretty much stayed constant" since his most recent examination.  Hearing transcript, at 10.  The treatment records similarly do not indicate any worsening of the disability.  As neither the lay nor medical evidence indicates that the Veteran's disability has worsened since the last VA examination, the Board will not remand the claim for a new VA examination. 

Finally in this regard, during the September 2012 Board hearing, the undersigned explained the issues on appeal, suggested the submission of evidence that may have been overlooked, and left the claims file open for 30 days in order to allow the Veteran time to submit additional evidence.  These actions provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

The Board will therefore proceed to the merits of the appeal.

Analysis

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart, 21 Vet. App. at 508.

During service, the Veteran underwent skull surgery in which a bone was grafted from the skull to guarantee sinus integrity.  The residuals of this surgery are rated under 38 C.F.R. § 4.71a, DC 5296, applicable to loss of part of the skull, both inner and outer tables.  Under DC 5296, the loss of a portion of both the inner and outer table of the skull without brain herniation warrants a 10 percent rating if the size of the area lost is smaller than the size of a 25-cent piece, or 0.716 square inches (4.619 square centimeters).  A 30 percent rating is warranted if the size of the area lost is intermediate.  A 50 percent rating is warranted if the size of the area lost is larger than a 50-cent piece, or 1.140 square inches (7.355 square centimeters).  An 80 percent rating is warranted for loss of part of the skull with brain hernia.  Intracranial complications are to be evaluated separately.

There is no argument or evidence that the Veteran is entitled to a schedular rating higher than the current 50 percent under DC 5296.  The Veteran was initially assigned a 10 percent rating.  In December 2009, based on treatment records showing that a portion of the skull measuring 10 square centimeters was removed, the RO found that there was clear and  unmistakable error in the assignment of a 10 percent rating, and assigned a 50 percent rating.  The only basis for a higher schedular rating of 80 percent is for loss of part of the skull with brain hernia.  There is no evidence that there has been a brain hernia or symptoms approximating one.  On the February 2009 VA examination, the Veteran indicated that he was only appealing the measurement of the area of the skull affected by the surgery.  He did not complain of tenderness to the site, but did complain of softness and a slight deformity. The examiner estimated that the depression would be about a third of an inch.  The examiner noted that the Veteran had thinning hair and complained of consciousness of the deformity, and denied any other problems to the site.  The diagnosis was bone loss secondary to a skill injury, with no neurological complaints noted.

As there is no evidence indicating symptoms of or approximating brain hernia, a schedular rating of 80 percent under Diagnostic Code 5296 is not warranted.  As was noted during the February 2009 VA examination, the Veteran has argued in his written statements and Board hearing testimony that he is entitled to an increased rating based on the disfigurement caused by the surgery.  In his substantive appeal (VA Form 9), the Veteran noted that the statement of the case indicated he was requesting an additional evaluation for skin disfigurement, and wrote that he was not doing so, and there was no problem with the skin covering the deformed area on his skull.  The Veteran contended that the rating schedule was inadequate because it did not consider the disfigurement caused by the surgery.  The Board notes that an October 2010 VA scars examination was performed, on which it was noted that there was an 8 cm. by 6 cm. flattened area over the parietal lobe, an area that the bone was shaved from the Veteran's head.  It measured one third inch deep, was not painful on examination, and there was no skin breakdown.  The Veteran expressed the concern that any blow to the head would potentially be fatal due to the thin skull protecting the brain.  There was no limitation of motion, no evidence of inflammation of the harvest site, which was depressed due to loss of bone and not any scarring.

During the Board hearing, the Veteran's representative referenced the note to 38 C.F.R. § 4.118, DC 7800, which applies to scars and references burn scars, scars due to other causes, "or other disfigurement of the head, face, or neck," and argued that it was potentially applicable to this case.

Thus, the argument of the Veteran and his representative in this regard is that he is not claiming that there is any disfigurement of the skin residual to his skull surgery; rather, he is claiming that the disfigurement caused by his skull surgery should be rated by analogy under 38 C.F.R. § 4.118, DC 7800, which applies to 
disfigurement of the head, face, or neck caused by something other than scars.  Rating by analogy is permissible, but only "under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous."  38 C.F.R. § 4.20.  Here, however, the diagnostic code referenced by the Veteran's representative is listed under the criteria applicable to the skin, and VA indicated in the Final Rule promulgating this regulation that it was "revising that portion of the Schedule that addresses the Skin, so that it more clearly reflects our policies concerning the evaluation of scars."  73 Fed. Reg. 54708 (Sept. 23, 2008).  As the Veteran contended and the evidence reflects, there are no skin symptoms residual to the skull surgery.  Rating by analogy under DC 7800 would therefore be inappropriate.  Moreover, DC 5296, as the only diagnostic code with criteria specifically applicable to the loss of skull caused by surgery, is the most appropriate and proper diagnostic code under which to rate the Veteran's disability.

The Veteran's argument that the criteria do not contemplate the symptom of disfigurement is more properly addressed in connection with the claim as it relates to an extraschedular rating.   Consideration of referral for an extraschedular rating requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating criteria adequately contemplate the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extraschedular rating is warranted. 

The Veteran is correct that the criteria of DC 5296 do not contemplate his symptom of disfigurement.  The Board will therefore consider whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms."  The Veteran did not claim, and the evidence does not reflect, that there has been marked interference with employment or that there has been frequent hospitalization.  The Veteran was granted a total disability rating based on individual unemployability based on his service connected sleep apnea and foot pain, and has not claimed that skull surgery residuals have affected his employability.  While the Board is sympathetic to the Veteran's contention that the disfigurement causes him embarrassment and makes him uncomfortable, these symptoms do not, for the above reasons, render impractical the application of the regular schedular standards, under which the Veteran has been granted a 50 percent rating reflecting significant impairment.  Moreover, the fact that the surgery may have rendered the Veteran more susceptible to possible injury in the future is too speculative a basis on which to base a rating decision, including a decision to refer a claim for extraschedular consideration.  See 38 C.F.R. § 3.102 (distinguishing a substantial doubt within the range of possibility from "pure speculation or remote possibility").  Therefore, referral for consideration of an extraschedular rating for skull surgery residuals is not warranted.  38 C.F.R. § 3.321(b)(1).

For the foregoing reasons, the preponderance of the evidence reflects that the Veteran's symptoms have not more nearly approximated the criteria for a rating higher than 50 percent rating at any time during the appeal period and that referral for extraschedular consideration is not warranted.  The benefit of the doubt doctrine is therefore not for application, and the claim for an increased rating for skull surgery residuals must be denied.  See 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to an increased rating for skull surgery residuals, currently rated 50 percent disabling, is denied.


REMAND

The most recent VA examination as to the severity of the Veteran's foot disabilities was in August 2010.  The Veteran indicated in an October 2012 statement that his current plan was to have both feet operated on in 2013.  As the record thus indicates that there may be outstanding, relevant treatment records and that the Veteran's foot disabilities have likely worsened, a new VA examination is warranted.

Accordingly, the claims for higher initial ratings for bunionectomy residuals are REMANDED for the following action:

1.  Any outstanding pertinent VA or other inpatient or outpatient treatment records should be obtained and incorporated in the claims folder.  The Veteran should be requested to sign the necessary authorization for release of any private medical records to VA. If the AOJ cannot locate such records, it should take action in accordance with 38 C.F.R. § 3.159(e).

2.  Schedule the Veteran for a new VA examination as to the severity of his bilateral foot disabilities.  All necessary tests should be conducted.  The claims file must be sent to the examiner for review.

The examiner should examine the Veteran and render findings in accordance with the currently applicable examination worksheet or disability benefits questionnaire.  Attention should be directed to loss of motion, functional loss due to pain, severity, and additional disability during flare-ups.  All opinions must be supported by a detailed rationale.

3.  After the above development has been completed, readjudicate the claims for entitlement to increased ratings for bilateral bunionectomy residuals.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
A.C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


